          Case 1:20-cr-00045-NONE-SKO Document 33 Filed 06/09/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00045 NONE-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   HEATHER STANLEY,                                   DATE: June 14, 2021
                                                        TIME: 2:30 p.m.
15                               Defendant.             COURT: Jennifer L. Thurston
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on June 14, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 September 13, 2021, and to exclude time between June 14, 2021, and September 13, 2021, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes thousands of pages of reports, photographs, and evidence obtained pursuant to an email

27          search warrant. All of this discovery has been either produced directly to counsel and/or made

28          available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00045-NONE-SKO Document 33 Filed 06/09/21 Page 2 of 3


 1                 b)       Counsel for defendant desires additional time to consult with his client, to review

 2          the current charges, to conduct investigation and research related to those charges, to review and

 3          copy discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

 4          motions, and to otherwise prepare for trial.

 5                 c)       Counsel for defendant believes that failure to grant the above-requested

 6          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7          into account the exercise of due diligence.

 8                 d)       The government does not object to the continuance.

 9                 e)       Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                 f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of June 14, 2021 to September 13,

14          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16          of the Court’s finding that the ends of justice served by taking such action outweigh the best

17          interest of the public and the defendant in a speedy trial.

18          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.
21          IT IS SO STIPULATED.

22
      Dated: June 9, 2021                                      PHILLIP A. TALBERT
23                                                             Acting United States Attorney
24
                                                               /s/ VINCENTE A.
25                                                             TENNERELLI
                                                               VINCENTE A. TENNERELLI
26                                                             Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:20-cr-00045-NONE-SKO Document 33 Filed 06/09/21 Page 3 of 3

     Dated: June 9, 2021                             /s/ DAVID A. TORRES
 1                                                   DAVID A. TORRES
                                                     Counsel for Defendant
 2
                                                     HEATHER STANLEY
 3

 4

 5                              [PROPOSED] FINDINGS AND ORDER
 6        IT IS SO FOUND AND ORDERED.
 7

 8 IT IS SO ORDERED.

 9     Dated:   June 9, 2021                         _ /s/ Jennifer L. Thurston
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME       3
30   PERIODS UNDER SPEEDY TRIAL ACT
